TURSI, Judge,
dissenting.
I respectfully dissent.
The city of Cortez is a home rule city pursuant to Colo. Const. Art. XX, Sec. 6, which grants such cities every power possessed by the General Assembly as to local and municipal matters, unless restricted by the terms of its charter. Thus, the city council is granted such powers in the conduct of the legislative affairs of the city as are conferred by general law. Service Oil Co. v. Rhodus, 179 Colo. 335, 500 P.2d 807 (1972); Fishel v. Denver, 106 Colo. 576, 108 P.2d 236 (1940).
Cortez City Charter Art. X specifically permits the council to grant a permit at any time, for the temporary use or occupation of any street, alley, or public place, provid*27ed such permit shall be revocable by the council. Section 3 of Ordinance 532 reads:
“The right to use and occupy said streets for the purposes herein set forth, shall not be exclusive in the Grantee, and the City reserves the right to grant a similar use in said streets to any other person. This ordinance creates a permit in Grantee only and is not a franchise and all rights herein bestowed upon Grantee are not exclusive... . ”
Thus, although the city council had the power to treat cable television as a franchi-sal matter, it chose not to. That choice was within its legislative power. See Finney v. Estes, 130 Colo. 115, 273 P.2d 638 (1954).
The trial court concluded as a matter of law that:
“Any fair, reasonable doubt concerning existence of a power is resolved against the municipal corporation.”
This is not a correct statement when applied to home rule cities. See Service Oil Co. v. Rhodus, supra; Fishel v. Denver, supra.
The trial court found, that the ordinance granted an exclusive right to Telecommunications, Inc., and was therefore, a monopoly. This finding is lacking factual support in the record. The plaintiffs neither applied for nor were they denied a comparable permit. Their complaint outlines three alternative methods of distributing cable television services. They complain that by obtaining the first permit, Telecommunications, Inc., has “gained an unfair economic advantage.” A party whose only injury or damage will result from lawful competition from a permittee suffers no legal wrong and has no legal standing to bring an action challenging the permit granted under a municipal ordinance. See KAKE-TV & Radio Inc. v. City of Wichita, 213 Kan. 537, 516 P.2d 929 (1973).
Under the facts of this case, the definition of license set forth in McPhee & McGinnity, Co. v. Union Pacific R.R., supra, applies.
I would reverse and remand with orders to dismiss plaintiffs’ complaint.